1

2

3

4

5

6

7

8

9                          UNITED STATES DISTRICT COURT

10                        EASTERN DISTRICT OF CALIFORNIA

11

12       PHILADELPHIA INDEMNITY INSURANCE   No.   2:16-cv-00495-JAM-KJN
         COMPANY, a Pennsylvania
13       corporation,
14                                          ORDER GRANTING RESPONDENT’S
                     Petitioner,
                                            MOTION TO VACATE ORDER FILED
15                                          ON JULY 13, 2016 (ECF No. 21)
             v.
16
         THE CITY OF FRESNO, a municipal
17       corporation,

18                   Respondent.

19

20           The City of Fresno (“Fresno”) moves this Court to vacate its
21   July 13, 2016 Order (ECF No. 21) compelling arbitration of an
22   insurance coverage dispute between Fresno and Philadelphia
23   Indemnity Insurance Company (“Philadelphia”).        ECF No. 36.
24           For the reasons set forth below, this Court GRANTS Fresno’s
25   motion.1
26
27   1 This motion was determined to be suitable for decision without
     oral argument. E.D. Cal. L.R. 230(g). The hearing was scheduled
28   for August 13, 2019.
                                      1
1          I.     FACTUAL ALLEGATIONS AND PROCEDURAL BACKGROUND

2        Fresno, through SMG Holdings, Inc. (“SMG”), entered into a

3    licensing agreement with the California Association of Future

4    Farmers of America (“Future Farmers”) for Future Farmers to use a

5    portion of the Fresno Convention and Entertainment Center.

6    Petition to Compel Arbitration (“Petition”), ECF No. 1, ¶ 5.          The

7    licensing agreement required Future Farmers to obtain liability

8    insurance.   Id.   In accordance with this requirement, Future

9    Farmers entered into a liability insurance agreement with

10   Philadelphia (the “Future Farmers Policy”).      Id. ¶ 8.    The Future

11   Farmers Policy states that either party may demand arbitration if

12   a dispute arises over “whether coverage is provided under this

13   [policy] for a claim made against the insured.”        Id. ¶ 10.

14       In April 2013, Timothy Sailors (“Sailors”) allegedly

15   sustained injuries after stepping into a large pot hole in the

16   parking lot of the Fresno Convention Center on his way to a

17   Future Farmers event.    Petition ¶ 7.    Both Sailors and his

18   employer, Reef Sunset Unified School District (“Reef”), sued

19   Fresno and SMG to recover for his injuries and for the employment

20   benefits Reef paid to Sailors after he was injured.         Id. ¶¶ 6-7.
21   The cases, filed in Fresno County Superior Court and later

22   consolidated, are captioned Timothy Sailors vs. City of Fresno,

23   et al., Case No. 14CECG00069 (the “Sailors Action”) and Reef

24   Sunset vs. City of Fresno, et al., Case No. 14CECG00807 (the

25   “Reef Action”).    Id ¶ 6.

26       Facing the Sailors and Reef Actions, Fresno demanded that
27   Philadelphia defend and indemnify Fresno as an additional insured

28   under the Future Farmers Policy.       See Petition.   Philadelphia
                                        2
1    refused on the grounds, among others, that Fresno was not named

2    as an insured in the Future Farmers Policy.      Id.   Philadelphia

3    then sought an order from this Court requiring Fresno to submit

4    the coverage dispute to arbitration pursuant the policy’s

5    arbitration clause.   Id.   Fresno did not oppose the petition and,

6    on July 13, 2016, this Court issued an order compelling

7    arbitration on “whether Philadelphia must indemnify and defend

8    Fresno in the underlying Sailors litigation .”   Order Compelling

9    Arbitration (the “Arbitration Order”), ECF No. 21, at 6.

10        Fresno now moves to vacate the Arbitration Order.      Mot.,

11   ECF No. 37.   Philadelphia opposes the motion.     Opp’n, ECF No. 43.

12

13                               II.   OPINION

14        A.   Judicial Notice

15        Fresno asks this Court to take judicial notice of five

16   California state court documents: (1) Opinion of the California

17   Court of Appeal in Timothy Sailors v. City of Fresno, et al.,

18   Case No. F074944; (2) online case docket for the Sailors Action;

19   (3) Amended Cross-Complaint by SMG and Fresno in the Sailors

20   Action; (4) online case docket for the Reef Action; and (5)
21   online docket for California Court of Appeal case Philadelphia

22   Indemn. Ins. Co. vs. SMG Holdings, Inc., Case No. C082841.         RJN,

23   ECF No. 40.   Philadelphia does not oppose this request.     And

24   since requests for judicial notice of court records are routinely

25   accepted, Fresno’s request is granted as to the existence of the

26   documents but not as to the truth of their contents.
27        B.   Relief from Final Judgment

28        Federal Rule of Civil Procedure 60(b)(5) authorizes a court
                                         3
1    to relieve a party from a final judgment, order, or proceeding if

2    “applying it prospectively is no longer equitable.”     Fed. R. Civ.

3    P. 60(b)(5).   The party seeking relief bears the burden of

4    establishing that a “significant change in facts or law warrants

5    [the] revision.”    Rufo v. Inmates of Suffolk Cty. Jail, 502 U.S.

6    367, 384, 393 (1992).     Once the moving party carries this burden,

7    a court abuses its discretion “when it refuses to modify [the

8    judgment or order] in light of such changes.”    Agostini v.

9    Felton, 521 U.S. 203, 215 (1997).

10       This Court is not persuaded by Philadelphia’s arguments that

11   the motion is untimely.    Opp’n at 3-4.   On March 20, 2019, the

12   California Court of Appeal affirmed the trial court’s grant of

13   summary judgment in favor of Fresno and SMG in the consolidated

14   Sailors Action.    ECF No. 40-1.   That order became final in April

15   2019.   Fresno would have had no basis in July or August 2016 to

16   appeal the Arbitration Order, nor any basis to have this Court

17   reconsider the Arbitration Order before April 2019.     This Court

18   therefore finds the motion was filed within a reasonable time.

19   See United States v. Holtzman, 762 F.2d 720, 725 (9th Cir. 1985).

20   The Arbitration Order is subject to review under Rule 60(b)(5).
21       C.     Mootness of Subject Arbitration

22       Fresno argues this Court should vacate the Arbitration Order

23   because a California court found Fresno not liable in the

24   underlying Sailors and Reef Actions, and therefore the compelled

25   arbitration regarding insurance coverage for any such liability

26   is moot.   Philadelphia opposes on several grounds.
27       Philadelphia argues any question regarding mootness must be

28   decided in arbitration, not by this Court.    Opp’n at 4-7.    This
                                        4
1    Court disagrees.     A “question of arbitrability,” including

2    whether “an arbitration clause in a concededly binding contract

3    applies to a particular type of controversy,” is a matter “for

4    judicial determination unless the parties clearly and

5    unmistakably provide otherwise.”       Howsam v. Dean Witter Reynolds,

6    Inc., 537 U.S. 79, 84 (2002) (quoting in part AT & T Techs., Inc.

7    v. Commc’ns Workers of Am., 475 U.S. 643, 651–52 (1986)).

8    Indeed, in deciding a petition to compel arbitration, the court’s

9    role is to determine “[1] whether a valid arbitration agreement

10   exists and, if so, [2] whether the agreement encompasses the

11   dispute at issue.”     Lifescan, Inc. v. Premier Diabetic Sevs.,

12   Inc., 363 F.3d 1010, 1012 (9th Cir. 2004).      This Court previously

13   answered both prongs in the affirmative.      See Arbitration Order

14   at 6 (“Given that Philadelphia and Fresno dispute whether

15   coverage under the Future Farmers Policy extends to the area in

16   which Sailors was injured, the arbitration clause clearly

17   encompasses the dispute in this case.”).      The instant motion now

18   raises questions as to whether the agreement still encompasses

19   the dispute at issue, and that question of arbitrability is

20   squarely within the purview of this Court.      See Howsam, 537 U.S.
21   at 84.

22       The California Court of Appeal affirmed the trial court’s

23   grant of summary judgment in favor of Fresno and SMG in the

24   consolidated Sailors Action, and that judgment is now final.

25   ECF No. 40-1.    Given that Fresno has no liability to the

26   underlying plaintiff, “Fresno readily agrees it has no damage
27   claims to arbitrate” and “has nothing to seek indemnity for from

28   Philadelphia.”     Mot. at 1; Reply at 1.   Despite the final
                                        5
1    judgment on underlying liability and Fresno’s statements to this

2    Court, Philadelphia asserts it may face liability in a

3    subrogation action for Fresno’s litigation costs from the Sailors

4    Action.     Opp’n at 6.   Federal Insurance Company (“Federal”) paid

5    Fresno’s defense expenses in that case.      Mot. at 1; Reply at 1-2.

6    Fresno thus asserts that only Federal owns the right to bring a

7    claim against Philadelphia for those litigation costs.       Id.

8         It is this Court’s duty to determine questions of

9    arbitrability, here the presence of a disagreement about “whether

10   coverage is provided . . . for a claim made against the insured.”

11   Petition ¶ 10.     This Court finds there is no live controversy

12   between Philadelphia and Fresno regarding potential insurance

13   coverage.     The arbitration previously compelled by this Court is

14   therefore moot.     Am. Rivers v. Nat’l Marine Fisheries Serv., 126

15   F.3d 1118, 1123 (9th Cir. 1997), as amended (Sept. 16, 1997) (“A

16   claim is moot if it has lost its character as a present, live

17   controversy.”).

18        D.     Conclusion

19        This Court previously compelled arbitration between Fresno

20   and Philadelphia on coverage for the Sailors incident, including
21   as to “whether Philadelphia must indemnify and defend Fresno in the

22   underlying Sailors litigation.”    Arbitration Order at 6.   The

23   Sailors Action has since been resolved in favor of Fresno, and

24   the arbitration compelled by this Court is now moot.      This Court

25   finds this to be a “significant change in facts” warranting

26   relief from the Arbitration Order, the application of which is no
27   longer equitable.     Fed. R. Civ. P. 60(b)(5); see Rufo, 502 U.S.

28   367, at 384.     Given this disposition, it is unnecessary for this
                                         6
1    Court to reach Fresno’s other arguments for vacating the

2    Arbitration Order.

3

4                             III.   ORDER

5        For the reasons set forth above, this Court GRANTS

6    respondent Fresno’s Motion to Vacate.   ECF No. 36.   This Court’s

7    July 13, 2016 Order (ECF No. 21) is hereby VACATED.    The Petition

8    (ECF No. 1) is hereby DENIED AS MOOT.   This case remains CLOSED.

9

10

11       IT IS SO ORDERED.

12   Dated: October 3, 2019

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                      7
